PER CURIAM
Plaintiff brought an action to quiet title to a strip of land adjoining defendant’s lot. On de novo review, Rogelis v. Pettis, 49 Or App 537, 539, 619 P2d 1339 (1980), rev den 290 Or 449 (1981), we find clear and convincing evidence that plaintiff established all the elements of adverse possession. Her use of the disputed land was actual, open and notorious, exclusive, adverse, continuous for at least ten years and under claim of right. Lee v. Hansen, 282 Or 371, 375, 578 P2d 784 (1978). On the basis of the evidence, the court’s designation of the disputed strip is correct.
Affirmed.